Name: Commission Regulation (EC) No 1220/2002 of 5 July 2002 determining the extent to which applications lodged in June 2002 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  foodstuff;  animal product
 Date Published: nan

 Important legal notice|32002R1220Commission Regulation (EC) No 1220/2002 of 5 July 2002 determining the extent to which applications lodged in June 2002 for import rights in respect of frozen beef intended for processing may be accepted Official Journal L 177 , 06/07/2002 P. 0012 - 0012Commission Regulation (EC) No 1220/2002of 5 July 2002determining the extent to which applications lodged in June 2002 for import rights in respect of frozen beef intended for processing may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 995/2002 of 11 June 2002 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2002 to 30 June 2003) [1], and in particular the second subparagraph of Article 3(4) thereof,Whereas:(1) Article 1(2) of Regulation (EC) No 995/2002 fixes the quantities of frozen beef intended for processing which may be imported under special terms in the period from 1 July 2002 to 30 June 2003.(2) Article 3(4) of Regulation (EC) No 995/2002 lays down that the quantities applied for may be reduced. The applications lodged for "A" products relate to total quantities which exceed the quantities available. Under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for. The quantities for "B" products covered by import rights applications are such that import licenses may be granted for the full quantities applied for,HAS ADOPTED THIS REGULATION:Article 1Every application for import rights lodged in accordance with Regulation (EC) No 995/2002 for the period 1 July 2002 to 30 June 2003 shall be granted to the following extent, expressed as bone-in beef:(a) 88,0903 % of the quantity requested for beef imports intended for the manufacture of "preserves" as defined by Article 1(2)(a) of Regulation (EC) No 995/2002;(b) 100 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 1(2)(b) of Regulation (EC) No 995/2002.Article 2This Regulation shall enter into force on 6 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General[1] OJ L 152, 12.6.2002, p. 3.--------------------------------------------------